DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-10 are directed to a system and claims 11 and 12 are directed to a method, each of which are within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of claim 11) recites/describes the following steps:
“determine if an application is authorized to use a user profile, when the application installed on the smart apparatus requests the user profile;” and 
“transmit the user profile to the server corresponding to the application when the application is determined to have a user right wherein the server is to recommend a product to the user based on the obtained user profile or recommended product information.”
These steps, under broadest reasonable interpretation, describe or set-forth recommending products to a user based on the user’s profile, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a smart apparatus, comprising: a communication interface configured to communicate with a server; and one or more processors” (claims 1, representative of claim 11).
The requirement to execute the claimed steps/functions using “a smart apparatus, comprising: a communication interface configured to communicate with a server; and one or more processors” (claims 1, representative of claim 11), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-10 and 12 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-10 and 12 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a smart apparatus, comprising: a communication interface configured to communicate with a server; and one or more processors” (claims 1, representative of claim 11), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-10 and 12 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-10 and 12 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riva et al. (US 2016/0234624 A1), hereinafter Riva.
Regarding claim 1, Riva discloses a smart apparatus, comprising: a communication interface configured to communicate with a server (Par. [0021], remote server in communication with smart device); and one or more processors (Par. [0027], processor of smart device) configured to: determine if an application is authorized to use a user profile, when the application installed on the smart apparatus requests the user profile (Par. [0061], installed application requests permission to access user profile, determine if user gives permission); and 
transmit the user profile (Par. [0062]) to the server corresponding to the application when the application is determined to have a user right wherein the server is to recommend a product to the user based on the obtained user profile or recommended product information (Par. [0061], recommendations provided to the user).
Regarding claim 2, Riva discloses wherein a plurality of applications are installed in the smart apparatus (Par. [0012], plurality of apps installed on user device), and the user right to use the user profile is differently assigned to each of the plurality of applications (Par. [0061], installed application requests permission to access user profile, determine if user gives permission).
Regarding claim 9, Riva discloses wherein the communication interface is configured to communicate with a first sever and a second server, the processor is configured to: obtain product purchase history information purchased through a first application (Par. [0012], past user purchases); 
determine a product to recommend among a plurality of products (Par. [0061], recommendations provided to the user) included in the product purchase history information based on the user profile (Par. [0012], past user purchases); and 
transmit the product to recommend to the second server corresponding to the second application, and the product to recommend is a product not included in a second product purchase history information purchased through the second application (Par. [0062], collected data, third-party apps may access data from another app to provide recommendations to the user).
Regarding claim 11, Riva discloses a method for operating the smart apparatus, comprising: communicating with the server (Par. [0021], remote server in communication with smart device); determining if an application is authorized to use a user profile, when the application installed on the smart apparatus requests the user profile (Par. [0061], installed application requests permission to access user profile, determine if user gives permission); and 
transmitting the user profile (Par. [0062]) to the server corresponding to the application when the application is determined to have a user right; wherein the server is to recommend a product to the user based on the obtained user profile or recommended product information (Par. [0061], recommendations provided to the user).
Regarding claim 12, Riva discloses wherein the communicating with the server comprises communicating with a first server and a second server, the method for operation the smart method further comprises: receiving product purchase history information purchase through a first application (Par. [0012], past user purchases); determining a product to recommend among a plurality of products (Par. [0061], recommendations provided to the user) included in the product purchase history information based on the user profile (Par. [0012], past user purchases); and transmitting the product to recommend to the second server corresponding to the second application, and the product to recommend is a product not included in a second product purchase history information purchased through the second application (Par. [0062], collected data, third-party apps may access data from another app to provide recommendations to the user).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Riva (US 2016/0234624 A1) in view of Siddique et al. (US 2010/0030578 A1), hereinafter Siddique.
Regarding claim 3, Riva does not explicitly disclose wherein the user profile includes at least one information of a status of children, a marital status, a presence of pets, a vehicle status or a work status, the processor is configured to select information to be provided to each of the plurality of applications from information included in the user provide, and provide the selected information to each of the plurality of application, and individually determining the selected information as per each of the plurality of applications based on the information included in each of the plurality of applications.  Siddique teaches wherein the user profile includes at least one information of a status of children, a marital status, a presence of pets, a vehicle status or a work status (Par. [0119], user information includes profession, gender, size, etc.), the processor is configured to select information to be provided to each of the plurality of applications from information included in the user provide, and provide the selected information to each of the plurality of application, and individually determining the selected information as per each of the plurality of applications based on the information included in each of the plurality of applications (Par. [0124], such user preferences are used to make recommendations by using machine learning algorithms such as neural networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation invention of Riva to include the algorithm abilities of Siddique as both systems incorporate algorithms in their systems.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the recommendation algorithm of Siddique for the recommendation means of Riva.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 4, Riva discloses wherein the information included in each of the plurality of applications includes a function, use and a category of the application (Par. [0022], applications include information regarding categories and functionalities of each application a user downloads).
Regarding claim 5, Riva discloses further comprising a memory (Par. [0029]), wherein the processor is configured to extract an application authorized to use the user profile, generate a list including the application and the selected information corresponding to the application, and store the generated list in the memory (Par. [0062], access control module determines which apps can access the collected data, data policy used to enforce the terms of authorization).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Riva (US 2016/0234624 A1) in view of Natarajan et al. (US 2019/0327330 A1), hereinafter Natarajan.
Regarding claim 6, Riva does not explicitly disclose wherein the processor is configured to input source data in an artificial neural network (ANN) model, and generate the user profile as a result value of the ANN model, and the source data includes application information installed in the smart apparatus, message information and contact address information.  Natarajan teaches wherein the processor is configured to input source data in an artificial neural network (ANN) model (Par. [0050], neural network used for input of source data), and generate the user profile as a result value of the ANN model, and the source data includes application information installed in the smart apparatus (Par. [0028], application installed on user device), message information (Par. [0076], message information) and contact address information (Par. [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation invention of Riva to include the algorithm abilities of Natarajan as both systems incorporate algorithms in their systems.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the neural network abilities of Natarajan for the algorithm use of Riva.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Riva (US 2016/0234624 A1) in view of Deveaux et al. (US 2021/0090156 A1), hereinafter Deveaux.
Regarding claim 7, Riva discloses further comprising an output interface (Par. [0032]).  Riva does not explicitly disclose wherein the processor is configured to obtain information for the product recommended by using the user profile and a recommendation algorithm, from the server, and the output interface outputs the recommended product.  Deveaux teaches wherein the processor is configured to obtain information for the product recommended by using the user profile and a recommendation algorithm (Par. [0179], algorithms used to execute the recommendations), from the server, and the output interface outputs the recommended product (Par. [0157], recommended products provided to the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation invention of Riva to include the algorithm abilities of Deveaux as both systems incorporate algorithms in their systems.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the recommendation algorithm of Deveaux for the recommendation means of Riva.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 8, Riva discloses further comprising an output interface, wherein the processor is configured to obtain product information recommended from a server corresponding to each of the plurality of applications (Par. [0062]), the user profile selected according to each of the servers is provided to the recommended product information, and the recommended product information is determined based on the selected user profile, and the output interface outputs the recommended product information obtained from the server (Par. [0061], recommendations provided to the user).
Regarding claim 10, Riva discloses wherein a candidate group of the recommended product is obtained from the server (Par. [0061], installed application requests permission to access user profile, recommended product received for each application).  Riva does not explicitly disclose the processor is configured to generate the recommended product information based on a recommendation algorithm and the user profile, and transmit the generated recommendation product information to the server.  Deveaux teaches the processor is configured to generate the recommended product information based on a recommendation algorithm and the user profile (Par. [0179], algorithms used to execute the recommendations), and transmit the generated recommendation product information to the server (Par. [0157], recommended products provided to the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation invention of Riva to include the algorithm abilities of Deveaux as both systems incorporate algorithms in their systems.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the recommendation algorithm of Deveaux for the recommendation means of Riva.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621